DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Regarding claim 1, the recitation of “an image” in line 3 refers to a previously recited limitation.
Regarding claim 2, the recitation of “an image” in line 4 refers to a previously recited limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolfe et al. (US 2010/0289852 A1).
Woolfe et al. (preferred aspect) teach the following claimed limitations:
Regarding claim 1, a method for selectively applying gloss effects to any and/or all portions of an image (gloss level of the ink may be changed by altering the power emitted by the radiation source; [0071]-[0073], [0209]-[0215]; gloss level is selected by altering the power), comprising:
with an inkjet printing system (inkjet printer 1; FIG. 1), printing as a single layer the image on a medium (the image can be built up in layers of print in the print passes; [0016], [0073], [0092], [0218]; the first layer is first printed as a single layer in a first print pass) using a set of color print heads (printheads 18; FIG. 2; [0175]);
using one or more curing lamps (curing lamps 12, 14; FIG. 2) to vary gloss in said image by controlling a rate at which ink drops applied by said set of color print heads spread (this allows more spreading of the ink droplet and hence a final flatter surface, and hence more gloss of the final image; [0214]).
Regarding claim 2, an apparatus for selectively applying gloss effects to any and/or all portions of an image (gloss level of the ink may be changed by altering the power emitted by the radiation source; [0071]-[0073], [0209]-[0215]; gloss level is selected by altering the power), comprising:
an inkjet printing system (inkjet printer 1; FIG. 1) comprising a first set of color print heads (printheads 18; FIG. 2; [0175]) for printing as a first layer the image on a 
one or more curing lamps (curing lamps 12, 14; FIG. 2) for curing said printed image with a first curing operation (initial passes; [0073]);
said inkjet printing system comprising a second set of color print heads (printheads 18; FIG. 2; [0175]) to print as a second layer at least a portion of the same image on said medium over said cured image printed by said first set of color print heads (the image can be built up in layers of print in the print passes; [0016], [0073], [0092], [0218]; subsequent layers is printed after the first single layer in a first print pass);
said inkjet printing system allowing ink drops applied to said medium by said second set of color print heads to spread to create a desired gloss effect (this allows more spreading of the ink droplet and hence a final flatter surface, and hence more gloss of the final image; [0214]); and
said one or more curing lamps curing said image printed by said second set of color print heads with a second curing operation once said desired gloss effect is achieved (subsequent passes; [0073]).
Woolfe et al. (preferred aspect) do not teach the following claimed limitations:
Further regarding claim 1, covering or screening a beginning portion of the one or more curing lamps.
Further regarding claim 2, said inkjet printing system allowing said image printed by said second set of color print heads to remain uncured for a predetermined interval.
Woolfe et al. (another aspect) teach the following claimed limitations:
claim 1, covering or screening a beginning portion of the one or more curing lamps (baffle or screen; [0120]-[0123]) for the purpose of effectively changing the dose of radiation received at the substrate for curing the ink.
Well-known and obvious to one of ordinary skill:
Further regarding claim 2, it is well-known that the spreading of ink droplet, which results in a gloss effect, takes a time interval. It would have been obvious to one of ordinary skill to have a predetermined interval for spreading of ink droplets for the purpose of resulting in a desired gloss effect.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate covering or screening a beginning portion of the one or more curing lamps; said inkjet printing system allowing said image printed by said second set of color print heads to remain uncured for a predetermined interval, as taught by Woolfe et al. and one of ordinary skill, into Woolfe et al. for the purpose of effectively changing the dose of radiation received at the substrate for curing the ink; resulting in a desired gloss effect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




13 January 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853